Citation Nr: 0103583	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-15 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for celiac sprue.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran maintains, in substance, that he now has celiac 
sprue due to having eaten military food that contained wheat, 
oats and barley.  In various pieces of correspondence, he has 
asserted that while on active duty he was often hospitalized 
for diarrhea and was disqualified from oversea duty.  He said 
that he was eventually sent home with a five-month leave to 
wait on his discharge.  He maintains that he went to many 
private doctors after leaving the military but that these 
doctors are no longer living.  Accordingly, a favorable 
determination is requested.

A preliminary review of the record indicates that on a VA 
Form 9, received in August 1999, the veteran requested a BVA 
hearing in Washington, DC.  In correspondence to the veteran 
dated in December 2000, he was informed that a hearing before 
the Board, in Washington, DC, had been scheduled for March 
12, 2001. 

In correspondence received from the veteran in December 2000, 
within two weeks of receiving notice of the March 2001 
hearing, he stated that he had not known that the requested 
hearing would take place in Washington, DC, not in St. Louis, 
Missouri.  He said that therefore he would be unable to 
attend the hearing.  The veteran did not withdraw his request 
for a hearing.  This correspondence appears to confirm the 
veteran's desire to testify before the Board, but to do so in 
St. Louis, Missouri.  In light of the veteran's continuing 
desire to testify in person before the Board, a remand is 
necessary.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for 
videoconference hearing, sitting at the 
St. Louis RO, or for an in-person hearing 
before a travel section of the Board, 
sitting at the St. Louis RO, unless 
otherwise indicated by the veteran.  

Thereafter, the record should be returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2000).




